UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 5, 2017 INDOOR HARVEST CORP. (Exact name of registrant as specified in its charter) Texas 333-194326 45-5577364 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5300 East Freeway Suite A Houston, Texas (Address of Principal Executive Offices) (Zip Code) 713-410-7903 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company o If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. o Item 8.01. Other Events. On June 5, 2017, the Company issued a press release entitled “Indoor Harvest Corp and Alamo CBD Provide Updated Guidance” which is filed as exhibit 99.1 to this Form 8-K. On June 7, 2017, the Company issued a press release entitled “Indoor Harvest Engages Hayden IR to Lead New Strategic Investor Relations Program”, which is filed as exhibit 99.2 to this form 8-K. Item9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibits Press release dated June 5, 2017 Press release dated June 7, 2017 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the date indicated. INDOOR HARVEST CORP. Date: June 9, 2017 By: /s/ John Choo John Choo Chief Executive Officer and Director 3
